UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of earliest event reported: January 19, 2011 AMR CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-8400 75-1825172 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4333 Amon Carter Blvd. Fort Worth, Texas (Address of principal executive offices) (Zip code) (817) 963-1234 (Registrant's telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition AMR Corporation (the Company) is furnishing herewith a press release issued on January 19, 2011 by the Company as Exhibit 99.1, which is included herein.This press release was issued to report the Company’s fourth quarter 2010 results. Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit 99.1 Press Release of the Company dated January 19, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMR CORPORATION /s/ Kenneth W. Wimberly Kenneth W. Wimberly Corporate Secretary Dated:January 19, 2011 EXHIBIT INDEX Exhibit Description Press Release CONTACT:Sean Collins Corporate Communications Fort Worth, Texas 817-967-1577 mediarelations@aa.com FOR RELEASE: Wednesday, Jan. 19, 2011 Editor's Note: A live Webcast reporting fourth quarter results will be broadcast on the Internet on Jan. 19 at 2 p.m. EST (Windows Media Player required for viewing) AMR CORPORATION REPORTS Q4 2$97 MILLION, COMPARED TO A LOSS OF $ AMR POSTS Q4 OPERATING EARNINGS OF $68 MILLION AMR Reports Full-Year 2010 Net Loss of $471 Million, Compared to Loss of $1.5 Billion for 2009 Full-Year 2010 Revenue Over $22 Billion, Up 11 Percent Versus 2009 FORT WORTH, Texas – AMR Corporation, the parent company of American Airlines, Inc., today reported a net loss of $97 million, or $0.29 per share, for the fourth quarter of 2010. The fourth quarter 2010 results include the impact of approximately $28 million in a non-cash impairment charge to write down certain route authorities in Colombia as a result of a recent open skies agreement. Excluding this special item, the Company lost $69 million, or $0.21 per share. Results include a $35 million tax benefit primarily related to The Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 passed in late December. The results for the fourth quarter of 2010 compare to a loss of $344 million, or $1.03 per share, for the fourth quarter of 2009. The fourth quarter 2009 results include the positive net impact of $71 million in non-cash special items and a non-cash tax item.Excluding these special items and the non-cash tax item, the Company lost $415 million, or $1.25 per share, in the fourth quarter of 2009. For all of 2010, AMR recorded a net loss of $471 million, or $1.41 per share, compared to a loss of $1.5 billion, or $4.99 per share, for 2009. Excluding special items and non-cash tax items, the Company lost $389 million, or $1.17 per share, in 2010, compared to a loss of $1.4 billion, or $4.63 per share, in 2009. “2010 has been a year of significant improvement for American Airlines, and I want to thank all of our people for their hard work and dedication,” said Gerard Arpey, AMR’s Chief Executive Officer. “It was a year of major progress, as we have implemented both our domestic cornerstone strategy and our joint trans-Atlantic business with British Airways and Iberia – and we look forward to launching a similar joint business with Japan Airlines across the Pacific in April of this year.” Arpey added, “We have set the stage for success – and our efforts are starting to produce meaningful results. In 2011, American will continue to enhance its own network and expand its relationship with quality carriers in the markets that are important to our customers. American is well positioned to capitalize on the opportunities unfolding in the marketplace. While the road forward is not without challenges, as we ed March 31, 2010, June 30, 2010 and Sept. 30, 2010. Detailed financial information follows: AMR CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (in millions, except per share amounts) (Unaudited) Three Months Ended December 31, Percent Change Revenues Passenger - American Airlines - Regional Affiliates Cargo Other revenues Total operating revenues Expenses Wages, salaries and benefits Aircraft fuel Other rentals and landing fees Depreciation and amortization Maintenance, materials and repairs Commissions, booking fees and credit card expense Aircraft rentals Food service Special charges - 71 Other operating expenses Total operating expenses Operating Income/(Loss) 68 * Other Income (Expense) Interest income 7 7 Interest expense Interest capitalized 6 11 Miscellaneous – net Income/(Loss) Before Income Taxes Income tax (benefit) * Net Income/(Loss) Earnings/(Loss) Per Share Basic Diluted Number of Shares Used in Computation Basic Diluted * Not Meaningful AMR CORPORATION OPERATING STATISTICS (Unaudited) Three Months Ended December 31, Percent Change American Airlines, Inc. Mainline Jet Operations Revenue passenger miles (millions) Available seat miles (millions) Cargo ton miles (millions) Passenger load factor 81.6% 81.1% 0.5 pts Passenger revenue yield per passenger mile (cents) Passenger revenue per available seat mile (cents) Cargo revenue yield per ton mile (cents) Operating expenses per available seat mile, excluding Regional Affiliates (cents) (1) Fuel consumption (gallons, in millions) Fuel price per gallon (dollars) Regional Affiliates Revenue passenger miles (millions) Available seat miles (millions) Passenger load factor 73.6% 71.5% 2.1 pts AMR Corporation Average Equivalent Number of Employees American Airlines Other Total Excludes $696 million and $675 million of expense incurred related to Regional Affiliates in 2010 and 2009, respectively. AMR CORPORATION OPERATING STATISTICS (Unaudited) OPERATING STATISTICS BY REGIONAL ENTITY American Airlines, Inc. Three Months Ended December 31, 2010 Entity Results RASM1 (cents) Y-O-Y Change ASMs2 (billions) Y-O-Y Change DOT Domestic 7.7% 0.8% International DOT Latin America DOT Atlantic DOT Pacific American Airlines, Inc. Three Months Ended December 31, 2010 Entity Results Load Factor (pts) Y-O-Y Change (pts) Yield (cents) Y-O-Y Change DOT Domestic 6.9% International DOT Latin America DOT Atlantic DOT Pacific 13.4 1 Revenue per Available Seat Mile 2 Available Seat Miles AMR CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (in millions, except per share amounts) (Unaudited) Year Ended December 31, Percent Change Revenues Passenger - American Airlines - Regional Affiliates Cargo Other revenues Total operating revenues Expenses Wages, salaries and benefits Aircraft fuel Other rentals and landing fees Depreciation and amortization Maintenance, materials and repairs Commissions, booking fees and credit card expense Aircraft rentals Food service Special charges - Other operating expenses Total operating expenses Operating Income (Loss) * Other Income (Expense) Interest income 26 34 Interest expense Interest capitalized 31 42 Miscellaneous – net Income/(Loss) Before Income Taxes Income tax (benefit) * Net Income/(Loss) Earnings/(Loss) Per Share Basic Diluted Number of Shares Used in Computation Basic Diluted * Not Meaningful AMR CORPORATION OPERATING STATISTICS (Unaudited) Year Ended December 31, Percent Change American Airlines, Inc. Mainline Jet Operations Revenue passenger miles (millions) Available seat miles (millions) Cargo ton miles (millions) Passenger load factor 81.9% 80.7% 1.2 pts Passenger revenue yield per passenger mile (cents) Passenger revenue per available seat mile (cents) Cargo revenue yield per ton mile (cents) Operating expenses per available seat mile, excluding Regional Affiliates (cents) (1) Fuel consumption (gallons, in millions) Fuel price per gallon (dollars) Regional Affiliates Revenue passenger miles (millions) Available seat miles (millions) Passenger load factor 72.4% 71.4% 1.0 pts AMR Corporation Average Equivalent Number of Employees American Airlines Other Total Excludes $2.7 billion and $2.5 billion of expense incurred related to Regional Affiliates in 2010 and 2009, respectively. AMR CORPORATION OPERATING STATISTICS (Unaudited) OPERATING STATISTICS BY REGIONAL ENTITY American Airlines, Inc. Year Ended December 31, 2010 Entity Results RASM1 (cents) Y-O-Y Change ASMs2 (billions) Y-O-Y Change DOT Domestic 9.5% 0.2% International DOT Latin America DOT Atlantic DOT Pacific 1 Revenue per Available Seat Mile 2 Available Seat Miles American Airlines, Inc. Year Ended December 31, 2010 Entity Results Load Factor (pts) Y-O-Y Change (pts) Yield (cents) Y-O-Y Change DOT Domestic 0.4% 9.0% International DOT Latin America DOT Atlantic DOT Pacific AMR CORPORATION NON-GAAP AND OTHER RECONCILIATIONS (Unaudited) American Airlines, Inc. Mainline Jet Operations Three Months Ended December 31, (in millions, except as noted) Total operating expenses Less: Operating expenses incurred related to Regional Affiliates 675 Operating expenses excluding expenses incurred related to Regional Affiliates American mainline jet operations available seat miles Operating expenses per available seat mile, excluding Regional Affiliates (cents) 12.78 Percent change (2.1)% American Airlines, Inc. Mainline Jet Operations Three Months Ended December 31, (in millions, except as noted) Total operating expenses Less: Operating expenses incurred related to Regional Affiliates Operating expenses excluding expenses incurred related to Regional Affiliates American mainline jet operations available seat miles Operating expenses per available seat mile, excluding Regional Affiliates (cents) Less:Impact of special items (cents) Operating expenses per available seat mile, excluding Regional Affiliatesand impact of special items (cents) Percent change 0.2% Less: Fuel cost per available seat mile (cents) Operating expenses per available seat mile, excluding Regional Affiliates, impact of special items and the cost of fuel (cents) Percent change (3.0)% Note: The Company believes that operating expenses per available seat mile, excluding the cost of fuel and special items assists investors in understanding the impact of fuel prices and special items on the Company’s operations. AMR CORPORATION NON-GAAP AND OTHER RECONCILIATIONS (Unaudited) AMR Corporation Three Months Ended December 31, (in cents, except as noted) Operating expenses per available seat mile Less:Impact of special items Operating expenses per available seat mile, excluding impact of special items Percent change 0.3% Less: Fuel cost per available seat mile Operating expenses per available seat mile, excluding impact of special items and the cost of fuel Percent change (2.9)% American Airlines, Inc. Mainline Jet Operations Year Ended December 31, (in millions, except as noted) Total operating expenses Less: Operating expenses incurred related to Regional Affiliates Operating expenses excluding expenses incurred related to Regional Affiliates American mainline jet operations available seat miles Operating expenses per available seat mile, excluding Regional Affiliates (cents) Percent change 3.2% Note: The Company believes that operating expenses per available seat mile, excluding the cost of fuel and special items assists investors in understanding the impact of fuel prices and special items on the Company’s operations. AMR CORPORATION NON-GAAP AND OTHER RECONCILIATIONS (Unaudited) American Airlines, Inc. Mainline Jet Operations Year Ended December 31, (in millions, except as noted) Total operating expenses Less: Operating expenses incurred related to Regional Affiliates Operating expenses excluding expenses incurred related to Regional Affiliates American mainline jet operations available seat miles Operating expenses per available seat mile, excluding Regional Affiliates (cents) Less:Impact of special items (cents) Operating expenses per available seat mile, excluding Regional Affiliates and impact of special items (cents) 12.57 Percent change 4.6% Less: Fuel cost per available seat mile (cents) Operating expenses per available seat mile, excluding Regional Affiliates,impact of special items and the cost of fuel (cents) Percent change 1.3% AMR Corporation Year Ended December 31, (in cents, except as noted) Operating expenses per available seat mile Less:Impact of special items Operating expenses per available seat mile, excluding impact of special items Percent change (4.6)% Less: Fuel cost per available seat mile Operating expenses per available seat mile, excluding impact of special items and the cost of fuel Percent change 1.2% Note: The Company believes that operating expenses per available seat mile, excluding the cost of fuel and special items assists investors in understanding the impact of fuel prices and special items on the Company’s operations. AMR CORPORATION NON-GAAP AND OTHER RECONCILIATIONS (Unaudited) AMR Corporation Calculation of Net Debt As of December 31, (in millions, except as noted) Current and long-term debt Current and long-term capital lease obligations Principal amount of certain airport facility tax-exempt bonds and the present value of aircraft operating lease obligations Less:Unrestricted cash and short-term investments Net Debt Note:The Company believes the net debt metric assists investors in understanding changes in the Company’s liquidity. AMR CORPORATION NON-GAAP AND OTHER RECONCILIATIONS (Unaudited) American Airlines, Inc. Mainline Jet Operations Three Months Ended March 31, (in cents, except as noted) 2011 (Estimate) 2010 (Actual) Operating expenses per available seat mile, excluding Regional Affiliates Less: Impact of special items - Operating expenses per available seat mile, excluding Regional Affiliates and impact of special items Percent change 2.8% Less: Fuel expense per available seat mile Operating expenses per available seat mile, excluding Regional Affiliates, impact of special items and fuel expense Percent change (1.6)% AMR Corporation Three Months Ended March 31, (in cents, except as noted) 2011 (Estimate) 2010 (Actual) Operating expenses per available seat mile Less: Impact of special items - Operating expenses per available seat mile, excluding impact of special items Percent change 3.0% Less: Fuel expense per available seat mile Operating expenses per available seat mile, excluding impact of special items and fuel expense Percent change (1.8)% Note: The Company believes that operating expenses per available seat mile, excluding the cost of fuel and special items assists investors in understanding the impact of fuel prices and special items on the Company’s operations. AMR CORPORATION NON-GAAP AND OTHER RECONCILIATIONS (Unaudited) American Airlines, Inc. Mainline Jet Operations Year Ended December 31, (in cents, except as noted) 2011 (Estimate) 2010 (Actual) Operating expenses per available seat mile, excluding Regional Less: Impact of special items - Operating expenses per available seat mile, excluding Regional Affiliates and impact of special items Percent change 3.8% Less: Fuel expense per available seat mile Operating expenses per available seat mile, excluding Regional Affiliates, impact of special items and fuel expense Percent change 0.0% AMR Corporation Year Ended December 31, (in cents, except as noted) 2011 (Estimate) 2010 (Actual) Operating expenses per available seat mile Less: Impact of special items - Operating expenses per available seat mile, excluding impact of special items Percent change 4.1% Less: Fuel expense per available seat mile Operating expenses per available seat mile, excluding impact of special items and fuel expense Percent change 0.0% Note: The Company believes that operating expenses per available seat mile, excluding the cost of fuel and special items assists investors in understanding the impact of fuel prices and special items on the Company’s operations. AMR CORPORATION NON-GAAP AND OTHER RECONCILIATIONS (Unaudited) AMR Corporation Three Months Ended December 31, (in millions, per share amounts) Net Income/(Loss) Less: Impact of special items and non-cash tax item 28 71 Net Income/(Loss), excluding impact of special items and non-cash tax item Earnings/(Loss) Per Share, excluding impact of special items and non-cash tax item Basic Diluted AMR Corporation Year Ended December 31, (in millions, except per share amounts) Net Income/(Loss) Less: Impact of special items and non-cash tax item Net Income/(Loss), excluding impact of special items and non-cash tax item Earnings/(Loss) Per Share, excluding impact of special items and non-cash tax item Basic Diluted Note: The Company believes income excluding special items (and the non-cash tax item) assists investors in understanding the impact of special items on the Company’s operations. ### Current AMR Corp. releases can be accessed on the Internet. The address is http://www.aa.com
